o eo NN HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney
MICHAEL W. REDDING
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 2:19-MJ-00214-DB
Plaintiff, FINDINGS AND ORDER EXTENDING TIME FOR
PRELIMINARY HEARING PURSUANT TO RULE
Vv. 5.1(d) AND EXCLUDING TIME
JONTE DEON SCOTT, JR., DATE: January 28, 2020
TIME: 2:00 p.m.
Defendants. COURT: Hon. Kendall J. Newman

 

 

The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on January 23, 2020.
The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
5.1(d) of the Federal Rules of Criminal Procedure.

Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
of justice served by granting this continuance outweigh the best interests of the public and the defendant
in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
not adversely affect the public interest in the prompt disposition of criminal cases.

THEREFORE, FOR GOOD CAUSE SHOWN:

1. The date of the preliminary hearing is extended to February 13, 2020, at 2:00 p.m.

FINDINGS AND ORDER

 
o eo NN HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2. The time between January 28, 2020, and February 13, 2020, shall be excluded from
calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

IT IS SO ORDERED.

_
Pa

Dated: January 24, 2020 - LA bit ee

 

ee

 

 

We The Honorable Edmund F. Brennan
UNITED STATES MAGISTRATE JUDGE

FINDINGS AND ORDER

 
